


Exhibit 10.32

     LOGO [g479033.jpg]

AGREEMENT

    This Agreement (the "Agreement" is entered into by and between Edwards
Lifesciences Corporation (together with its subsidiaries and affiliates,
"Edwards") and Richard L. Miller, Corporate Vice President, North America, of
Edwards.

    WHEREAS, Mr. Miller has acquired extensive knowledge of, and experience in,
Edwards' businesses during his employment at Edwards; and

    WHEREAS, Mr. Miller and Edwards desire to continue their employment
relationship until December 31, 2001, when Mr. Miller desires to retire from
Edwards;

    NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, and for other good and valuable consideration, the adequacy and
receipt of which the parties expressly acknowledge, Mr. Miller and Edwards agree
as follows:

    1.  Employment Period. Mr. Miller's status as an officer of Edwards and his
current duties with Edwards will terminate on July 27, 2001. Edwards will
continue to employ Mr. Miller at his current annual salary until December 31,
2001, on which date Mr. Miller will retire from employment with Edwards. Until
December 31, 2001, Mr. Miller will make himself available to Edwards as a
consultant at reasonable times and as reasonably requested.

    2.  Employee Benefits. Edwards will maintain all of Mr. Miller's current
Edwards employee benefits (other than those benefits available exclusively to
officers, but including a car allowance) until December 31, 2001, when such
benefits will cease in accordance with the terms of the respective Edwards
benefit plans. Thereafter, Mr. Miller may continue his medical coverage on the
same terms and conditions as any other retired employee entitled to elect COBRA
continuation coverage under the Edwards Medical Plan, and may continue any other
insurance coverage under an individual conversion option available under the
applicable Edwards plan.

    3.  Bonus. Mr. Miller's bonus for 2001 will be paid at the time designated
in the Edwards 2001 Incentive Compensation Plan on the following terms: if North
America achieves its Standard Gross Profit target as defined in the 2001 North
America Operating Plan, he will receive 100% of his target bonus, or $121,000;
if North America does not achieve the Standard Gross Profit target, he will
receive 7/12 of 100% of his target bonus, or $70,585.

    4.  Founders and Transition Options. It is agreed that, by their terms,
1) the Founders Options granted to Mr. Miller on April 3, 2000, and 2) the
Transition Options granted to Mr. Miller on April 3, 2001, both under the
Edwards Long-Term Stock Incentive Compensation Program, will expire on
December 31, 2001.

    5.  Change in Control Severance Agreement. It is agreed that Mr. Miller's
retirement is voluntary and that no payments will be triggered under
Mr. Miller's Change of Control Severance Agreement.

    6.  Vacation. Mr. Miller will continue to accrue vacation, uncapped,
throughout 2001. During the first pay period of 2002, Edwards will pay
Mr. Miller a lump sum amount for all unused and accrued vacation.

--------------------------------------------------------------------------------

    7.  Stock Trading Blackouts. Mr. Miller will be subject to Edwards'
regularly scheduled stock trading blackouts until January 31, 2002.

    8.  Notices. All notices and other communications required or permitted
under this Agreement shall be deemed to have been duly given and made if in
writing and if served personally on the party for whom intended or by being
deposited, postage prepaid, certified or registered mail, return receipt
requested, in the United States mail.

    9.  Waiver. Any future waiver by either party of a breach by the other of
any provision of this Agreement, or any failure by either party to enforce any
such provision, shall not operate or be construed as a waiver of any subsequent
breach of any such provision or of the right to enforce any such provision with
respect to the other party. No act or omission by either party shall constitute
a waiver of any of its rights hereunder except for a written waiver signed by
Mr. Miller or, in the case of Edwards, by an officer of Edwards.

    10. Governing Law. This Agreement shall be governed by the laws of the State
of California without regard to its conflicts of laws rules.

    11. Approval. This Agreement is subject to the approval of the Compensation
and Planning Committee of the Edwards Board of Directors.

 
   
EDWARDS LIFESCIENCES CORPORATION   RICHARD L. MILLER
/s/Robert C. Reindl

--------------------------------------------------------------------------------

Robert C. Reindl
Corporate Vice President
Human Resources
 
/s/ Richard L. Miller

--------------------------------------------------------------------------------


Dated: May 3, 2001
 
Dated: May 3, 2001

--------------------------------------------------------------------------------
